                        UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
                                          NO.    C18-00952-RSL
                     Plaintiff,

             v.                           STIPULATION AND ORDER FOR
                                          DISMISSAL WITH PREJUDICE
DPI SPECIALTY FOODS, INC., a Delaware
corporation,

                     Defendant.


      THE PARTIES above named, through their attorneys Russell J. Reid of
Reid, McCarthy, Ballew & Leahy, L.L.P., attorneys for Plaintiff, and Steven M.
Zimmerman (pro hac vice) and Michael A. Griffin of Jackson Lewis P.C.,
attorneys for Defendant, DPI Specialty Foods, Inc., hereby stipulate that the
above-referenced action should be dismissed, with prejudice, and with each
party bearing its own costs. This Stipulated Dismissal with Prejudice shall
foreclose Plaintiff and the Trust, based on res judicata and/or other legal
principles, from collecting additional contributions, liquidated damages, interest,
attorneys’ fees, and/or costs that relate to or arise in any way from the same
contributions, liquidated damages, interest, attorneys’ fees, and/or costs alleged
to have been owed to Plaintiff or the Trust in this action. Each party to bear its
own costs.




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C18-00952-RSL
Page 1 of 2
      DATED this 23rd day of July, 2019.


REID, McCARTHY, BALLEW & LEAHY,                  JACKSON LEWIS P.C.
L.L.P.


s/Russell J. Reid                                s/Michael A. Griffin
Russell J. Reid, WSBA #2560                      Michael A. Griffin, WSBA #29103
Attorney for Plaintiffs                          Steven M. Zimmerman
  NORTHWEST ADMINISTRATORS, INC.                 Attorneys for Defendant
                                                    DPI SPECIALTY FOODS INC.

                             ORDER OF DISMISSAL
      Based on the foregoing Stipulation of Plaintiff and Defendant,
      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this
action shall be and is hereby dismissed with prejudice and that each party shall
bear its own costs of suit. This Order shall foreclose Plaintiff and the Trust,
based on res judicata and/or other legal principles, from collecting additional
contributions, liquidated damages, interest, attorneys’ fees, and/or costs that
relate to or arise in any way from the same contributions, liquidated damages,
interest, attorneys’ fees, and/or costs alleged to have been owed to Plaintiff or
the Trust in this action.

      ORDER ENTERED this 30th day of July, 2019.

                                           A
                                           Robert S. Lasnik
                                           United States District Judge




STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE – C18-00952-RSL
Page 2 of 2
